Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Craig R. Miles (Reg. No. 45,954) on 7/15/2022.

The application has been amended as follows: 

Claim 1.	(currently amended)  A method for screening cells, comprising:
conducting a first impedance measurement on each of a plurality of cells;
generating a first impedance spectrum of said first impedance measurement on each of said plurality of cells;
resting each of said plurality of cells for a period of time;
conducting a second impedance measurement of each of said plurality of cells after resting each of said plurality of cells for said period of time;

generating a second impedance spectrum of said [[first]] second impedance measurement on each of said plurality of cells;
analyzing an impedance spectrum shift between said first impedance spectrum and said second impedance spectrum for each of said plurality of cells; and
grouping said cells within said plurality cells into a plurality of cell groups based on a pre-selected range of said impedance spectrum shift.


Reasons for Allowance
Claims 1 and 3-4 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	grouping said cells within said plurality cells into a plurality of cell groups based on a pre-selected range of said impedance spectrum shift,
taken in combination with the other limitations of claim 1.  Claims 3-4 are allowed by virtue of their dependence from claim 1.

	Previously-cited US 2019/0170829 to Srinivasan et al. (Srinivasan) and B. G. Carkhuff, P. A. Demirev and R. Srinivasan, "Impedance-Based Battery Management System for Safety Monitoring of Lithium-lon Batteries," in IEEE Transactions on Industrial Electronics, vol. 65, no. 8, pp. 6497-6504, Aug. 2018 (Carkhuff) are regarded as the closest prior art to the invention of claim 1.  Srinivasan discloses a method for screening cells that includes conducting a first impedance measurement on each of a plurality of cells, generating a first impedance spectrum of the first impedance measurement on each of the plurality of cells, resting each of the plurality of cells for a period of time, conducting a second impedance measurement of each of the plurality of cells after resting each of the plurality of cells for the period of time, generating a second impedance spectrum of the second impedance measurement on each of the plurality of cells (see Srinivasan, e.g., paragraphs 18-20, 58, 61, Srinivasan may evaluate cells at two different times, e.g., at a first time before the cells are assembled into a battery to ensure the cells suitably match (see, e.g., paragraph 18), and at a second time, e.g., immediately after the battery is assembled (see, e.g., paragraph 19) or when the assembled battery is present in an electronic device (see, e.g., paragraphs 20, 58); in Srinivasan’s arrangement there is necessarily a resting each of the plurality of cells for a period of time between the first time and the second time; Srinivasan’s evaluation of the plurality of battery cells at each time utilizes impedance measurement of each cells and generating an impedance spectrum using the impedance measurement, see, e.g., paragraphs 14, 34, 43, 47-48).  Srinivasan further discloses grouping the cells within the plurality cells into a plurality of cell groups at the first time by comparing the impedance spectrums acquired at the first time, and grouping the cells within the plurality cells into a plurality of cell groups at the second time by comparing the impedance spectrums acquired at the second time (see, e.g., paragraphs 18-20, 58).  Srinivasan does not disclose analyzing an impedance spectrum shift between the first impedance spectrum acquired prior to resting and the second impedance spectrum for each of the plurality of cells acquired after resting, and subsequently grouping the cells after resting based on a pre-selected range of the impedance spectrum shift.  In other words, Srinivasan does not disclose comparing the impedance spectrum after resting with the impedance spectrum prior to resting to determine cell grouping after resting

	Carkhuff compares the impedance spectrum of battery cells after resting with their impedance spectrum prior to resting (see, e.g., page 6501, Fig. 6b) but does not state that either an individual cell’s drift from its original value, or an increase in the spread of impedance values between different cells, is used to re-group the cells after resting. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863